Archer, C. J.,
delivered the opinion of this court.
This was a suit instituted to recover the amount of a single bill obligatory. The plaintiff offered the principal obligor in the bill, to prove the execution of the bill by his surety. The witness was objected to, as incompetent from interest.
*225The evidence proposed to be offered by the witness, was against his interest: for if the plaintiff, for whom he was called to testify, recovered, the witness would be liable over to his surety for the costs of this suit. But if this were not so, he would have no interest in the event of the suit: for as principal obligor, he would be liable to the plaintiff for the debt; or if the defendant paid it,,- would be liable over to him,- as his surety therefor. judgment' affirmed.